EXHIBIT 99.1 CONTACT: Kenneth A. Posner Chief of Investment Analytics and Investor Relations Executive Phone: (212) 399-4020 E-mail: Kposner@cbfcorp.com CAPITAL BANK FINANCIAL CORP. REPORTS SEQUENTIAL INCREASE OF 101% IN SECOND-QUARTER NET INCOME TO $0.21 PER DILUTED SHARE AND 28% IN CORE NET INCOME TO $0.22 PER DILUTED SHARE · Net income and core net income increased 101% and 28% to $11.1 million, or $0.21 per diluted share, and $12.1 million, or $0.22 per diluted share, respectively, over the first quarter; · Loan originations increased to a record high of $301.6 million for the quarter, a 20% increase over the first-quarter and the prior-year second quarter; · Total cost of deposits declined during the quarter by three basis points to 0.43% and core deposit costs declined to 0.14%; · Net interest margin increased by six basis points to 4.47%; · Resolved $132.3 million in problem assets on strong loan collections and REO sales; · Ended the second quarter with a Tier 1 leverage ratio of 13.3%. Coral Gables, Fla. (July 24, 2013) - Capital Bank Financial Corp. (Nasdaq: CBF) today reported second quarter 2013 net income of $11.1 million, or $0.21 per diluted share, an increase of 101% compared to net income of $5.6 million, or $0.10 per diluted share, for the first quarter of 2013.Core net income for the second quarter of 2013 increased 28% to $12.1 million, or $0.22 per diluted share, compared to core net income of $9.4 million, or $0.17 per diluted share for the first quarter of 2013.Core adjustments for the second quarter of 2013 included $1.3 million of non-cash equity compensation associated with original founder awards, $0.2 million of contingent value right (“CVR”) expense, a $0.2 million gain on investment securities, and $0.1 million of merger related costs.The reconciliation of non-GAAP measures (including core net income, tangible book value and tangible book value per share), which the Company believes facilitate the assessment of its banking operations and peer comparability, is included in tabular form at the end of this release. Gene Taylor, Chairman and Chief Executive Officer of Capital Bank, commented, “As we pass the third anniversary of the start of our banking operations, we are pleased to see growing originations, lower deposit costs, and improved profitability with core return on average assets of 0.69%.” Chris Marshall, Chief Financial Officer of Capital Bank, added, “The Company’s balance sheet remains asset sensitive. We are well-positioned for higher interest rates in the future should they continue to rise.In the short term, the Company’s top priority remains generating revenue and income growth and we are confident in our ability to do that.” -MORE- CBF Reports Second-Quarter Results Page 2 July 24, 2013 Financial Discussion The Company’s banking operations began with the acquisitions of three banks from the FDIC on July 16, 2010 and subsequently included the acquisitions of TIB Financial Corp. on September 30, 2010, Capital Bank Corporation on January 28, 2011, Green Bankshares, Inc. on September 7, 2011 and Southern Community Financial Corporation on October 1, 2012.Accordingly, operating results for the three and six months ended June 30, 2013 and 2012 are not generally comparable. For the acquisition of Southern Community, estimated fair values of assets acquired and liabilities assumed are based on the information that is available, and the Company believes this information provides a reasonable basis for estimating these fair values.If additional information or evidence is obtained during the measurement period, this may result in changes to the estimated fair value amounts. Loan Portfolio Growth and Composition During the second quarter, the loan portfolio decreased by $45.3 million, or 1%, to $4.6 billion as originations of $301.6 million were offset by $103.8 million of resolutions of problem loans and $243.1 million of principal repayments.Adversely classified loans decreased by $110.8 million, which contributed to $65.5 million in growth of the Company’s $3.9 billion of non-adversely classified loans. The relative composition of the Company’s loan portfolio at the end of the second and first quarter of 2013 and the fourth quarter of 2012 was as follows: June 30, March 31, December 31, Commercial real estate 29
